August 10, 2011 BY EDGAR SUBMISSION U.S. Securities and Exchange Commission Division of Corporate Finance Mail Stop 4631 Washington, D.C. 20549 Re: Prescott Holdings Inc Registration Statement on FormS-1 Filed May 16, 2011 File No.333-174253 Application for Withdrawal of Registration Statement Ladies and Gentlemen: Prescott Holdings Inc (the “Company”) hereby applies to the Securities and Exchange Commission (the “Commission”), pursuant to Rule477 under the Securities Act of 1933, as amended (the “Securities Act”), for the withdrawal of the Company’s Registration Statement on Form S-1 (File No.333-174253), including all amendments and exhibits thereto (the “Registration Statement”). The Company is seeking withdrawal of the Registration Statement because we no longer intend to register the offer and sale of the securities to the public at this time. The Registration Statement has not been declared effective, and none of the Company’s securities have been sold pursuant to the Registration Statement. The Company requests in accordance with Rule 457(p) under the Securities Act that all fees paid to the Commission in connection with the filing of the Registration Statement be credited for future use. We would appreciate it if you would please provide to the undersigned, facsimile number (775-201-8331), a facsimile copy of the order consenting to the withdrawal of the Registration Statement as soon as it is available. Should you have any questions regarding this matter, please contact the undersigned at (775) 851-7397. Sincerely, /s/ Jeffrey Prescott Jeffrey Prescott President
